Citation Nr: 0433501	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of Department of Veterans Affairs 
(VA) educational benefits under Chapter 35, Title 38, United 
States Code, based upon training at the [redacted] School 
of [redacted]therapy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran is reported to have served on active duty from 
September 1989 to September 1995.  He died on July [redacted],1998.  
The appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2003 decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  The RO determined that although the 
appellant was eligible for VA dependents education assistance 
benefits, because her chosen training institution, the 
[redacted] School of [redacted]therapy, was not approved for VA 
benefits, she was not eligible to receive payment for such 
benefits based upon training from that institution.  The 
appellant perfected an appeal of that decision.  

On August 13, 2004, the appellant appeared at a travel Board 
hearing before the undersigned conducted at the Los Angeles 
RO.  The transcript of that hearing has been associated with 
the claims file and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  On or before January 1, 2003, the [redacted] School of 
[redacted]therapy requested voluntary withdrawal of their VA 
approval under Chapter 30 or Chapter 35, United States Code.  
VA approval was withdrawn effective January 1, 2003.  

2.  On August 13, 2003, the appellant submitted VA Form 22-
5495, Request for Change of Program or Place of Training, 
requesting approval for payment of VA educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
based upon her participation in a training program at 
[redacted] School of [redacted]therapy that was to begin September 22, 
2003.  

3.  The application for payment of VA educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
based upon participation in a training program at 
[redacted] School of [redacted]therapy, was not received by VA until 
almost eight months after the voluntary withdrawal of VA 
approval of the institution.


CONCLUSION OF LAW

The requirements for payment of VA educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
based upon participation in a training program at 
[redacted] School of [redacted]therapy beginning September 22, 2003, 
have not been met; as such, the appellant's claim lacks legal 
merit or entitlement under the law.  38 U.S.C.A. §§ 3521, 
5107, 5113, 7104 (West 2002); 38 C.F.R. §§ 21.3130, 21.4250, 
21.7120, 21.7122 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment of VA educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
based upon participation in a training program at 
[redacted] School of [redacted]therapy beginning September 22, 2003.  
The appellant states that she should qualify for such 
payments because she had contacted VA and was assured that 
she was eligible for such educational assistance.  She argues 
that the program had previously been approved and that she 
was led to believe by VA websites at the time she applied for 
the program that the approval was still in force.  She states 
that she had absolutely no knowledge that the approval had 
been withdrawn at the time she applied for the program.  She 
states that prior to finding out that the school had not been 
approved, she had already incurred considerable expenditure 
in the application process.  


The appellant asserts that she should not be unfairly 
penalized based upon a technicality.  She believes that the 
law that requires that payment only be made for attendance at 
"VA approved training establishments" should be waived in 
her case.  

In the interest of clarity, the Board will initially address 
the matter of the Veterans Claims Assistance Act (VCAA), and 
its role, if any, in this particular claim.  Thereafter, the 
Board will analyze the appellant's claim.


VCAA

Prior to the initiation of this appeal, Congress passed the 
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The VCAA eliminated the former statutory 
requirement that claims be well-grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

In this case, the appellant's application for Chapter 35 
educational assistance benefits was filed in August 2003, 
after the November 2000 effective date of the VCAA, and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F. 3d 
1327 (Fed. Cir. 2003).

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive.  The United Court 
of Appeals for Veterans Claims (CAVC) has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive).  

Essentially, the underlying facts that are essential to the 
decision are not in dispute in this case.  The application of 
the law to those facts is dispositive.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.


Analysis

As indicated, the appellant states that at the time she 
applied to the [redacted] School of [redacted]therapy she was 
led to believe that the institution was approved by VA for 
tuition assistance payment purposes.  She states that because 
of the unfairness of the situation, the law should be waived 
in her case and she should be reimbursed for the tuition 
payments that she has made to the institution.  

The facts of the case are not in dispute.  On or before 
January 1, 2003, the [redacted] School of [redacted]therapy 
requested voluntary withdrawal of their VA approval under 
Chapter 30 or Chapter 35, United States Code.  VA approval 
was withdrawn effective January 1, 2003.  



On August 13, 2003, the appellant submitted VA Form 22-5495, 
Request for Change of Program or Place of Training, 
requesting approval for payment of VA educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
based upon her participation in a training program at 
[redacted] School of [redacted]therapy that was to begin September 22, 
2003.  

The application for payment of VA educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
based upon participation in a training program at 
[redacted] School of [redacted]therapy, was not received by VA until 
almost eight months after the voluntary withdrawal of VA 
approval by the institution.

On September 3, 2003, the appellant was notified that her 
request for approval for payment of VA educational assistance 
benefits under Chapter 35 could not be approved because VA 
approval of [redacted] School of [redacted]therapy had been 
voluntarily withdrawn by that institution.  The appellant 
subsequently perfected an appeal of that decision.  

VA regulations provide that VA will approve a program of 
education selected by an eligible person if the proposed 
education institution or training establishment is in 
compliance with all the requirements of 38 U.S.C. chapters 
and 36.  38 C.F.R. § 21.3130 (2003).  

The law provides further that VA will approve and will 
authorize payment of educational assistance for an 
individual's enrollment in any course or subject which a 
State approving agency has approved and which forms a part of 
a program of education as defined by applicable regulations.  
38 C.F.R. § 21.7120 (2003).


VA regulations also provide that a course of education, 
including the class schedules of a resident course (other 
than a flight course) not leading to a standard college 
degree, offered by a school must be approved by the State 
approving agency for the State in which the school is 
located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by the 
Department of Veterans Affairs.  38 C.F.R. § 21.4250 (2003).

VA will not pay educational assistance for an enrollment in 
any course which has not been approved by a State approving 
agency or by VA when that agency acts as a State approving 
agency.  VA will not pay educational assistance for a new 
enrollment in a course when a State approving agency has 
suspended the approval of the course for new enrollments, nor 
for any period within any enrollment after the date the State 
approving agency disapproves a course.  38 C.F.R. § 
21.7122(a) (2003).

It is undisputed that approval of the [redacted] School 
of [redacted]therapy was voluntarily withdrawn by that institution 
almost eight months before the appellant sought payment of 
educational benefits based upon her anticipated participation 
in that program.  The legal criteria, as outlined above, 
which bind VA in the administration of the Chapters 30, 32 
and 35 programs, specifically exclude payment of benefits for 
any program which has not been approved for the award of VA 
educational benefits, or in which approval has been 
withdrawn.  38 C.F.R. §§ 21.3130, 21.4250, 21.7120, 21.7122.  
No exceptions have been provided in the controlling 
regulatory provisions and the Board has no authority to 
overturn or disregard this very specific limitation of the 
award of VA educational benefits.  38 U.S.C.A. § 7104(a) 
(West 2002).

In that regard, the appellant has argued that the law should 
be waived in her case, because 1) she had been led to believe 
that payment would be authorized when she made application to 
that institution; and 2) she had incurred considerable 
expense in reliance upon her beliefs.  
The appellant has not submitted evidence in support of this 
allegation.  Even if she did submit such evidence, however, 
there is no basis in the law for such equitable relief, 
including waiver of the law.  In other words, no exceptions 
have been provided in the controlling regulatory provisions.  
While the Board is sympathetic to the appellant's assertions 
that she has incurred considerable expense in the pursuit of 
her training, the Board has no authority to overturn or 
disregard the very specific limitations of the award of VA 
educational benefits.  

Based upon the uncontroverted evidence of record, the Board 
finds that the legal requirements for payment of VA 
educational assistance benefits under Chapters 30or 35, Title 
38, United States Code, based upon attendance at the 
[redacted] School of [redacted]therapy after January 1, 2003 
(including the appellant's enrollment of September 22, 2003), 
have not been met.  38 U.S.C.A. §§ 5107, 5113, 7104; 
38 C.F.R. §§ 21.3130, 21.4250, 21.7120, 21.7122.  

The CAVC has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to the payment of Department of Veterans Affairs 
(VA) educational benefits based upon training at the 
[redacted] School of [redacted]therapy beginning September 22, 2003, 
is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



